 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARNELL WHITAKER,                                   Case No.: 18cv171-CAB-BGS
12                                      Plaintiff,
                                                         ORDER DENYING MOTION TO
13   v.                                                  VACATE [Doc. No. 39]
14   J. LAROCHE (#342, OFFICER/PATROL
     DIVISION; A. BOYER (#349),
15
     OFFICER/PATROL DIVISION; J.
16   PERHAM (#341), OFFICER/PATROL
     DIVISION,
17
                                      Defendant.
18
19
           On May 14, 2019, this Court issued an order denying Plaintiff’s motion for
20
     extension to appeal dismissal of case and request for court-appointed attorney. [Doc. No.
21
     38.] On June 25, 2019, Plaintiff filed a motion to vacate the Court’s May 14, 2019 order,
22
     which the Court views as a motion for reconsideration. [Doc. No. 29.] On June 28,
23
     2019, the Ninth Circuit Court of Appeals dismissed the appeal for lack of jurisdiction.
24
     [Doc. No. 40.]
25
           Motions for reconsideration should not be frequently made or freely granted; they
26
     are not a substitute for appeal or a means of attacking some perceived error of the court.
27
     See Twentieth Century-Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir.
28

                                                     1
                                                                                  18cv171-CAB-BGS
 1   1981). “‘[T]he major grounds that justify reconsideration involve an intervening change
 2   of controlling law, the availability of new evidence, or the need to correct a clear error or
 3   prevent manifest injustice.’” Pyramid Lake Paiute Tribe of Indians v. Hodel, 882 F.2d
 4   364, 369 n. 5 (9th Cir. 1989) (quoting United States v. Desert Gold Mining Co., 433 F.2d
 5   713, 715 (9th Cir. 1970)).
 6         Here, Plaintiff has not presented any evidence justifying reconsideration. In his
 7   previous motion for extension of time to appeal, Plaintiff acknowledged that he received
 8   notice of the judgment on January 8, 2019. Now Plaintiff claims he was not able to
 9   access a law library until February 11, 2019. This does not change the analysis under
10   FRAP 4(a)(5)(A), as the motion to extend was filed beyond the 30-day deadline. And
11   even if the Court were to construe February 11, 2019, as the date Plaintiff received notice
12   of the judgment under FRAP 4(a)(6), it is still untimely because the motion to extend the
13   time to appeal was not filed within 14 days after receipt of the judgment. Therefore,
14   Plaintiff’s motion for reconsideration is DENIED.
15         IT IS SO ORDERED.
16   Dated: July 5, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                   18cv171-CAB-BGS
